842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George B. COOPER, Plaintiff-Appellant,v.B. Norris VASSAR, Chairman, Defendant-Appellee.
No. 87-6682.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided March 21, 1988.

George B. Cooper, appellant pro se.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
George B. Cooper appeals from the district court's denial of relief under Fed.R.Civ.P. 60(b).  Cooper filed his post-judgment motion beyond the ten day period provided by Fed.R.Civ.P. 59(e), so the time for noting an appeal was not tolled, Fed.R.App.P. 4(a)(5).  When Cooper filed his notice of appeal on 2 November 1987 from the district court's 22 October 1987 denial of his Rule 60(b) motion, the appeal was untimely as to the district court's 3 September judgment;  accordingly, no part of the initial judgment is before us for review.   United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).


2
The district court found that the arguments raised in Cooper's Rule 60(b) motion did not warrant disturbing the judgment entered against him.  We agree and accordingly find no abuse of discretion in the district court's denial of the motion.   Williams, 674 F.2d at 312.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively and affirm the judgment of the district court.


4
AFFIRMED.